EXHIBIT 10.4

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD WITHOUT RESTRICTION PURSUANT TO
RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.

 

THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. EASTERN TIME ON SEPTEMBER 24, 2011
(THE “EXPIRATION DATE”).

 

No. B-__________

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

SERIES B WARRANT TO PURCHASE

10% CONVERTIBLE NOTES

AND

SERIES C WARRANTS TO ACQUIRE SHARES OF

COMMON STOCK, PAR VALUE $0.001 PER SHARE

 

For VALUE RECEIVED, ____________________ (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Warrant, from Media Sciences
International, Inc., a Delaware corporation (“Company”), at any time not later
than 5:00 P.M., Eastern time, on the Expiration Date (as defined above), (i) up
to $_________________1 of the Company’s 10% Convertible Notes (the “Additional
Notes”) and (ii) Series C Warrants (“Series C Warrants”) to acquire up to
_________________ shares2 of the Company’s Common Stock, par value $0.001 per
share (“Common Stock”) at an exercise price (the “Exercise Price”) equal to the
face amount of the Additional Notes for which this Warrant is exercised from
time to time. Each Additional Note shall be in the form of Exhibit A attached to
the Purchase Agreement referred to below, shall have an initial Conversion Price
equal to the Conversion Price then in effect with respect to the Notes issued
pursuant to the Purchase Agreement (or, if no such Notes are then outstanding,
the Conversion Price that would have been in effect had such Notes been
outstanding at all times prior to the exercise of this Warrant), shall be dated
the effective date of the exercise of this Warrant and shall bear interest from
and after the effective date of the exercise of this Warrant. Each Series C
Warrant shall be in the form of Exhibit D attached to the Purchase Agreement and
shall be exercisable for a period of five years from the date that this Warrant
is exercised. This Warrant is being issued pursuant to the Purchase Agreement,
dated as of September 24, 2008 (the “Purchase Agreement”), among the Company and
the initial holders of the Company

 

_________________________

1 Equal to the principal amount of Initial Notes purchased at Closing.

2 50% of the Additional Conversion Shares issuable upon the conversion of the
Additional Notes issuable upon the exercise of this Warrant.



 


--------------------------------------------------------------------------------



 

 

Warrants (as defined below). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

 

Section 1. Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

 

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration. Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
hereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.

 

Section 3. Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time prior
to its expiration upon surrender of the Warrant, together with delivery of a
duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by cash, certified check or wire transfer
of funds of the aggregate Exercise Price for that portion of this Warrant then
being exercised, to the Company during normal business hours on any business day
at the Company’s principal executive offices (or such other office or agency of
the Company as it may designate by notice to the Warrantholder). The Additional
Notes and Series C Warrants so purchased shall be deemed to be issued to the
Warrantholder or the Warrantholder’s designee, as the record owner thereof, as
of the close of business on the date on which this Warrant shall have been
surrendered (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company), the Exercise Price shall have been paid and the completed Exercise
Agreement shall have been delivered. An Additional Note, dated the date of
exercise of this Warrant, in the principal amount for which this Warrant has
been exercised and a Series C Warrant covering a number of shares of Common
Stock equal to 50% of the number of shares of Common Stock into which the
Additional Note is then convertible shall be delivered to the Warrantholder
within a reasonable time, not exceeding three (3) business days, after this
Warrant shall have been so exercised. The securities so delivered shall be in
such denominations as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder or such other name as shall be
designated by the Warrantholder, as specified in the Exercise Agreement. If this
Warrant shall have been exercised only in part, then, unless this Warrant has
expired, the Company shall, at its expense, at the time of delivery of such
securities, deliver to the Warrantholder a new Warrant representing the right to
purchase the Additional Notes and Series C Warrants with respect to which this
Warrant shall not then have been exercised. As used herein, “business day” means
a day, other than a Saturday or Sunday, on which banks in New York City are open
for the general transaction of business. Each exercise hereof shall constitute
the re-affirmation by the Warrantholder that the



 

-2-

 


--------------------------------------------------------------------------------



 

 

representations and warranties contained in Section 5 of the Purchase Agreement
are true and correct in all material respects with respect to the Warrantholder
as of the time of such exercise.

 

Section 4. Compliance with the Securities Act of 1933. Except as provided in the
Purchase Agreement, the Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant, and a similar legend on any
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such security that such legend is
unnecessary.

 

Section 5. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any securities issuable upon the
exercise of this Warrant in a name other than that of the Warrantholder in
respect of which such securities are issued, and in such case, the Company shall
not be required to issue or deliver any such securities until the person
requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been
paid. The Warrantholder shall be responsible for income taxes due under federal,
state or other law, if any such tax is due.

 

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like amount of Additional Notes
and Series C Warrants, but only upon receipt of evidence reasonably satisfactory
to the Company of such loss, theft or destruction of the Warrant, and with
respect to a lost, stolen or destroyed Warrant, reasonable indemnity or bond
with respect thereto, if requested by the Company.

 

Section 7.

[Reserved]

 

Section 8. Adjustments. Subject and pursuant to the provisions of this Section
8, the Exercise Price and securities subject to this Warrant shall be subject to
adjustment from time to time as set forth hereinafter.

 

(a) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the securities immediately theretofore issuable
upon exercise of the Warrant, such securities or assets as would have been
issuable or payable with respect to or in exchange for the Additional Notes and
Series C Warrants immediately theretofore issuable upon exercise of the Warrant,
had such reorganization, reclassification, consolidation, merger, sale, transfer
or other



 

-3-

 


--------------------------------------------------------------------------------



 

 

disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Exercise Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any securities or assets
thereafter deliverable upon the exercise hereof. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the
Warrantholder, at the last address of the Warrantholder appearing on the books
of the Company, such securities or assets as, in accordance with the foregoing
provisions, the Warrantholder may be entitled to purchase, and the other
obligations under this Warrant. The provisions of this paragraph (a) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

 

Section 9. Fractional Interest. The Company shall not be required to issue
fractions of Additional Notes or Series C Warrants upon the exercise of this
Warrant. If any fractional interest would, except for the provisions of the
first sentence of this Section 9, be deliverable upon such exercise, the amount
of Additional Notes or Series C Warrants issuable to the Warrantholder shall be
rounded down to nearest whole number.

 

Section 10.

[Reserved]

 

Section 11. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

 

Section 12. Notices to Warrantholder. Upon the happening of any event requiring
an adjustment of the Exercise Price, the Company shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Company, stating the adjusted Exercise Price and the adjusted type and
amount of securities issuable upon the exercise hereof resulting from such event
and setting forth in reasonable detail the method of calculation and the facts
upon which such calculation is based. Failure to give such notice to the
Warrantholder or any defect therein shall not affect the legality or validity of
the subject adjustment.

 

Section 13.

[Reserved]

 

Section 14. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after



 

-4-

 


--------------------------------------------------------------------------------



 

 

delivery to such carrier. All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

 

If to the Company:

 

Media Sciences International, Inc.

8 Allerman Road

Oakland, New Jersey 07436

Attention: Michael W. Levin,

Chief Executive Officer and President

Fax: (201) 677-0311

 

With a copy to:

 

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, New York 10016

Attention: Dan Brecher

Fax: (212) 808-4155

 

Section 15.

[Reserved]

 

Section 16. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

Section 17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT



 

-5-

 


--------------------------------------------------------------------------------



 

 

AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

Section 18. Call Provision. Notwithstanding any other provision contained in
this Warrant to the contrary, in the event that the closing sale price per share
of Common Stock as traded on the Nasdaq (or such other exchange or stock market
on which the Common Stock may then be listed or quoted) equals or exceeds the
Call Price (as defined below) for at least twenty four (24) Trading Days on
which the Common Stock trades within a period of thirty (30) consecutive Trading
Days commencing after the earlier of (i) the 90th day after the Registration
Statement (as defined in the Registration Rights Agreement) has been declared
effective and (ii) the nine-month anniversary of the Closing Date (the earlier
of such dates, the “Trigger Date”), the Company, upon thirty (30) days prior
written notice (the “Notice Period”) given to the Warrantholder within one
Business Day immediately following the end of such thirty (30) consecutive
trading day period, may call this Warrant, in whole but not in part, at a
redemption price equal to $0.001; provided that the Company simultaneously calls
all Company Warrants (as defined below) on the same terms. Notwithstanding any
such notice by the Company, the Warrantholder shall have the right to exercise
this Warrant prior to the end of the Notice Period. As used herein, the term
“Call Price” means $1.83 per share; provided, however, that the Call Price shall
increase by $0.02 per share as of the end of each calendar month commencing with
the calendar month immediately succeeding the calendar month in which the
Trigger Date occurs until such time as the Company exercises its rights under
this Section 18 and regardless of whether the Company then has the right to call
with Warrant pursuant to the provisions of this Section 18. The Call Price in
effect from time to time shall be appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof.

 

Section 19.

Limitations on Exercise.

 

(a) Notwithstanding anything to the contrary contained herein, the securities
that may be acquired by the Warrantholder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Warrantholder and its Affiliates
and any other Persons whose beneficial ownership of Common Stock would be
aggregated with the Warrantholder's for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), does not
exceed 4.999% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. This provision shall not restrict the securities which a
Warrantholder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a transaction contemplated by Section 8 of this Warrant. By written notice to
the Company, the Warrantholder may waive the provisions of this Section 19(a),
but any such waiver will not be effective until the 61st day after delivery of
such notice, nor will any such waiver effect any other Warrantholder.



 

-6-

 


--------------------------------------------------------------------------------



 

 

(b) Notwithstanding anything to the contrary contained herein, the securities
that may be acquired by the Warrantholder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Warrantholder and its Affiliates
and any other Persons whose beneficial ownership of Common Stock would be
aggregated with the Warrantholder's for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a transaction
contemplated by Section 8 of this Warrant. This restriction may not be waived.

 

Section 20. No Rights Prior to Exercise. Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a holder of
Additional Notes or Series C Warrants by virtue of its ownership of this
Warrant.

 

Section 21. Amendment; Waiver. This Warrant is one of a series of Series B
Warrants of like tenor issued by the Company pursuant to the Purchase Agreement
(collectively, the “Company Warrants”). Any term of this Warrant may be amended
or waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the holders of Company
Warrants representing at least 50% of the principal amount of Additional Notes
then subject to all outstanding Company Warrants (the “Majority Holders”);
provided, that (x) any such amendment or waiver must apply to all Company
Warrants; and (y) the amount and type of securities subject to this Warrant, the
Exercise Price and the Expiration Date may not be amended, and the right to
exercise this Warrant may not be altered or waived, without the written consent
of the Warrantholder.

 

Section 22. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.



 

-7-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Series B Warrant to be duly
executed, as of the 24th day of September, 2008.

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

 

 

By: /s/ Michael W. Levin

 

Name: Michael W. Levin

 

Title: Chief Executive Officer and President

 

 

-8-

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

MEDIA SCIENCES INTERNATIONAL, INC.

WARRANT EXERCISE FORM

 

To Media Sciences International, Inc.:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Exercise Price and surrender of the Warrant, $___________ of
Additional Notes and Series C Warrants to acquire ____________ shares of Common
Stock provided for therein, and requests that the Additional Notes and Series C
Warrants be issued as follows:

 

_______________________________

 

Name

 

________________________________

Address

 

________________________________

________________________________

Federal Tax ID or Social Security No.

 

 

and delivered by

(certified mail to the above address, or

or

(other (specify): __________________________________________).

 

and, if the Additional Notes and Series C Warrants shall not be all the
securities purchasable upon exercise of the Warrant, that a new Warrant for the
balance of the Additional Notes and Series C Warrants purchasable upon exercise
of this Warrant be registered in the name of the undersigned Warrantholder or
the undersigned’s Assignee as below indicated and delivered to the address
stated below.

 

Dated: ___________________, ____

 

Note: The signature must correspond with

Signature:______________________________

the name of the Warrantholder as written

on the first page of the Warrant in every

______________________________

 

particular, without alteration or enlargement

Name (please print)

 

or any change whatever, unless the Warrant

 

has been assigned.

______________________________

 

______________________________

 

Address

 

 

______________________________

 

Federal Identification or

 

 

Social Security No.

 

 

Assignee:



 


--------------------------------------------------------------------------------



 

 

_______________________________

_______________________________

_______________________________

 

 

 

10

 

 

 